DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 12/01/2021 and 01/06/2022 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Benfey et al. [US Patent Application Publication 2008/0141585 A1; hereinafter “Benfey”].
Regarding claim 1, Benfey teaches a device (plant growth array device 10 - 0058) comprising: 
a base (plate 16 - 0058); 
a substrate (glass plate 32) in contact with a first surface (underside of plate 16) of the base, the substrate and the base defining a root chamber (root growth chamber 14 – 0058, figure 6A); and 
an enclosure (glass plate 30) in contact with a second surface (top side of plate 16) of the base, the base and the enclosure defining a growth chamber (aerial growth chamber 12), the base defining a stem port (apertures 20 and/or holding members 22) connecting the root chamber and the growth chamber (extend through plate 16 - 0058), 
the base further defining a first port in fluid communication with the root chamber and a second port in fluid communication with the root chamber (conduits 40, 42 – 0058, 0060), 
the device being operable to contain a plant, roots of the plant being in the root chamber, a stem of the plant passing through the stem port (guide the roots - 0064), and leaves of the plant being in the growth chamber (figures 7 and 8, plants 50, roots 54 received through apertures 20B – 0062).

Regarding claim 2, Benfey teaches a backing plate (considered as the under surface of the device 10, see figure 3), wherein the backing plate is affixed to the base (root growth chamber 14 surface holding the dividing plate 16) (0058), and wherein the backing plate is operable to hold the substrate in contact with the first surface of the base (glass plates may be held by other suitable methods, slots/tabs – 0059).

Regarding claim 3, Benfey teaches a gasket, wherein the gasket is disposed between the substrate and the base (glass plate held by adhesive forms a seal - 0059).

Regarding claim 4, Benfey teaches the substrate comprises a sheet of glass (glass plates – 0059).

Regarding claim 5, Benfey teaches a diameter of the stem port is about 1 millimeter to 5 millimeters (member and apertures can have different sizes – 0064).

Regarding claim 6, Benfey teaches the base and the enclosure each comprise a polymer (photopolymer - 0088).

Regarding claim 7, Benfey teaches the base and the enclosure each comprise a material selected from a group consisting of polycarbonate, polypropylene, polyethylene, and a cyclic olefin copolymer (0088).

Regarding claim 8, Benfey teaches the first surface of the base has a smaller thickness proximate the first port compared to the second port such that substrate has a downward slope from level from the first port to the second port when the device is sitting on a level surface (apertures have different shapes and extend at angles with respect to the plate 16, the plate 16 has different thicknesses due to the shape of the apertures, see figure 6A – zig zag shape, figure 6B – flat shape, figure 6C – flat and round shape - 0064) .

Regarding claim 9, Benfey teaches the substrate has a downward slope of about 0.5 to 30 degrees from level from the first port to the second port (20 to 75 degrees or 45 respect to the plate - 0064).

Regarding claim 10, Benfey teaches a volume of the root chamber is about 4 milliliters to 20 milliliters (1-5mm thick adhesive forms a spacer 200-600um thick in the root chamber – 0079, 0080).

Regarding claim 11, Benfey teaches a volume of the growth chamber is about 250 milliliters to 1000 milliliters (1-5mm thick adhesive forms a spacer 200-600um thick in the root chamber – 0079, 0080).

Regarding claim 12, Benfey teaches the enclosure is transparent to visible light and to infrared light (transparent and/or translucent - 0059).

Regarding claim 13, Benfey teaches the base is transparent to infrared light, and wherein the base blocks at least a portion of light in the visible spectrum (transparent and/or translucent - 0059).

Regarding claim 14, Benfey teaches the base includes a feature proximate the second port, and wherein the feature is operable to prevent roots of the plant from growing into the second port (Figures 6A-6C, apertures 20 and members 22 guide roots – 0064).

Regarding claim 15, Benfey teaches the feature includes a raised platform (nylon mesh) on a surface of the base, and wherein the platform and the substrate define a channel operable to permit fluid to flow from the root chamber to the second port (figure 18 – 0079).

Regarding claim 18, Benfey teaches the first port is outside of the growth chamber, and wherein the second port is outside the growth chamber (figures 6A-6C, conduits outside of growth chamber – 0058, 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benfey et al. [US Patent Application Publication 2008/0141585 A1; hereinafter “Benfey”] in view of Swanda et al. [US Patent Application Publication 2013/0167438 A1; hereinafter “Swanda”].
	Regarding claim 16, while Benfey teaches the above limitations, Benfey does not specifically disclose a robotic arm.
	However, Swanda teaches an automated system for separating plant embryos using a robotic arm 114 (0094) to manipulating sieves (pick-up) with ridges (figure 4, reference 42 shows ridges on sieve enclosure) (0055).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Benfey’s array device with ridges as taught by Swanda to allow for automated handling of the plant specimens using a robotic arm to thereby minimize biological contamination when transferring plant specimens (0096).

Regarding claim 17, while Benfey teaches the above limitations, Benfey does not specifically disclose a robotic arm.
	However, Swanda teaches an automated system for separating plant embryos using a robotic arm 114 (0094) to manipulating d-frames (pick-up) with indentations (figures 3 and 4, reference 20 shows ridges on sieve enclosure) (0042, 0039).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Benfey’s array device with indentations as taught by Swanda to allow for automated handling of the plant specimens using a robotic arm to thereby minimize biological contamination when transferring plant specimens (0096).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al. (US Patent Number 10,470,379 B1) discloses a High-throughput Large-scale Plant Phenotyping Instrumentation;
Gao et al. (US Patent Application Publication 2018/0312800 A1) discloses an ecosystem for determining plant-microbe interactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862